Title: To James Madison from Tench Coxe, 24 March 1789
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. March 24th. 1789.
I wrote you a few lines some days ago, which I hope you have received. The letter contained Col. Morgan’s propositions to our farmers & tradesmen.
On sunday last I sat down to make a few notes on some points which appear necessary to be considered in forming our System of impost. Enclosed you will find a copy of them hastily transcribed, of which you will make any use you see proper. Some of them are common & obvious, yet cannot be omitted with safety I believe; others perhaps have somewhat more novelty in them & therefore will require a cautious discussion. I mentiond to Mr. Maclay that I would make some Notes of this kind, but I prefer sending them to you as I presume moneybills will originate most often in your house. You will oblige me by giving Mr. McClay an opportunity to run his Eye over them as well as any other Gentleman, you may think should see them. I should particularly desire them to be examind by Mr. Morris, Mr. Clymer & Mr. Fitzsimons, of whose Judgement on these points I have a very high Opinion.
A very important Event has this day taken place in our legislature. A Majority of 41 to 16 (above 3 to 1) have entered into a resolution contenancing the call of a state convention to alter our Constitution. The people are to justify this Measure by petitions to this house in their last Session of August or Septr. and then the call of a Convention will certainly take place. It will be a great Event in our favor for we have been remarkably unfortunate in our form of Government.
Mr. Coles yet continues too much indisposed to proceed. I have seen him within an hour. Mr. Scott of our state will go on soon, being here on his way. The Jersey Election by the difference of Mr. Clarke, has proved more favorable than I expected. I am, dr Sir, with great truth yr. mo. respectf. h Servt.
Tench Coxe
Will you favor me so far as to make my respects to Mr S. Griffin who I hear is arrived—as also to his good brother & family from whom I recd. a great deal of kindness last winter.
